    Case 2:20-cv-07216-JAK-E Document 12 Filed 08/19/20 Page 1 of 2 Page ID #:132
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES – GENERAL

 Case No.           LA CV20-07216 JAK (Ex)                                        Date   August 19, 2020
 Title              Protective Insurance Company et al. v. Iriana Insurance Services, Inc, et al.



 Present: The Honorable                 JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                        Cheryl Wynn                                             Not Reported
                        Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE SUBJECT MATTER
                              JURISDICTION

On August 11, 2020, Protective Insurance Company and Express Messenger Systems, Inc.
(“Plaintiffs”), which are separate parties, brought this action seeking reimbursement for amounts paid to
resolve a prior action. The complaint (“Complaint” (Dkt. 1)), which asserts seven causes of action under
California law, alleges that there is diversity jurisdiction. 28 U.S.C. § 1332. Diversity jurisdiction requires
that “the citizenship of each plaintiff is different from that of each defendant.” Hunter v. Philip Morris
USA, 582 F.3d 1039, 1043 (9th Cir. 2009). It also requires that the amount in controversy is greater
than $75,000. 28 U.S.C. § 1332.

As a court of limited jurisdiction, see Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
(1994), a district court must determine the issue of subject-matter jurisdiction before reaching the merits
of a case. See Steel Co. v. Citizens for a Better Env’t , 523 U.S. 83, 94 (1998). “When a requirement
goes to subject-matter jurisdiction, courts are obligated to consider sua sponte issues that the parties
have disclaimed or have not presented. Subject-matter jurisdiction can never be waived or forfeited.”
Gonzalez v. Thaler, 565 U.S. 134, 141 (2012) (internal citations omitted). If, at any time, a court
determines that it lacks subject matter jurisdiction, the action must be dismissed. Fed R. Civ. P.
12(h)(3).

The Complaint sufficiently alleges that the amount in controversy exceeds $75,000. Compl. ¶ 2.
However, it is not sufficient as to whether there is complete diversity between Plaintiffs and the named
defendants. It is alleged that Express Messenger Systems, Inc. (“Express Messenger”) is incorporated
under the laws of Delaware, whose principal place of business is in Arizona. Compl. ¶ 5. Thus, it is a
citizen of both Delaware and Arizona. It is alleged that Protective Insurance Company is incorporated
under the laws of Indiana, and that its principal place of business is there. Compl. ¶ 4. Thus, it is a
citizen of Indiana. The question then is whether any of the defendants is a citizen of Delaware, Arizona
or Indiana.

The Complaint alleges that National General Insurance Company (“National General”), which is a
defendant, is incorporated under the laws of Delaware, with its principal place of business in North
Carolina. Compl. ¶ 9. Thus, the Complaint alleges that National General, like Express Messenger, is a
citizen of Delaware. If this is accurate, there is not complete diversity, and there would not be federal
jurisdiction.

CV-90 (10/08)                                   CIVIL MINUTES - GENERAL                               Page 1 of 2
    Case 2:20-cv-07216-JAK-E Document 12 Filed 08/19/20 Page 2 of 2 Page ID #:133
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.       LA CV20-07216 JAK (Ex)                                         Date    August 19, 2020
 Title          Protective Insurance Company et al. v. Iriana Insurance Services, Inc, et al.



In light of the foregoing, to facilitate the determination of whether there is subject matter jurisdiction over
this action, on or before September 2, 2020, Plaintiffs are Ordered to Show Cause as to whether there
is subject matter jurisdiction in this action. By that date, Plaintiffs shall submit a memorandum, not to
exceed five pages, together with supporting evidence, with respect to that issue. Based on a review of
that response, the Court will determine whether any further briefing or a hearing will be necessary to
determine whether there is jurisdiction.


IT IS SO ORDERED.

                                                                                                  :

                                                              Initials of Preparer    cw




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                    Page 2 of 2
